Case 8:19-cv-01273-SCB-PDB Document 27 Filed 12/07/20 Page 1 of 2 PageID 788




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION



VICTORIA LANGER on behalf of
Jeanette Marie Langer,

               Plaintiff,

v.                                                          Case No. 8:19-cv-1273-T-24 PDB

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
_____________________________/

                                            ORDER

       This cause comes before the Court for consideration of Plaintiff's Motion for Attorneys’

Fees. (Doc. No. 25). This motion was considered by the United States Magistrate Judge, pursuant

to a specific order of referral. Magistrate Judge Barksdale has filed her report recommending that

the motion be granted in part. (Doc. No. 26). All parties were furnished copies of the Report and

Recommendation and were afforded the opportunity to file objections pursuant to 28 U.S.C. '

636(b)(1). No such objections were filed. Upon consideration of the Report and Recommendation,

and upon this Court's independent examination of the file, it is determined that the Report and

Recommendation should be adopted.

       Accordingly, it is now ORDERED AND ADJUDGED that:

               (1)     The Magistrate Judge's Report and Recommendation (Doc. No. 26) is

                       adopted and incorporated by reference in this Order of the Court.



                                                1
Case 8:19-cv-01273-SCB-PDB Document 27 Filed 12/07/20 Page 2 of 2 PageID 789




              (2)    Plaintiff’s motion is GRANTED to the extent that the Court awards Plaintiff

                     $8,000.42 in attorney’s fees and $420.85 in costs; the motion is DENIED to

                     the extent Plaintiff requests $12 in paralegal fees.

              (3)    If Victoria Langer owes no federal debt, the United States shall accept the

                     assignment and pay the fees and costs directly to Carol Avard, Esquire.

              (4)    The Clerk is directed to enter judgment in favor of Plaintiff and against the

                     Commissioner for $8,000.42 in attorney’s fees and $420.85 in costs.

              DONE AND ORDERED at Tampa, Florida, this 7th day of December, 2020.




Copies to:
Counsel of Record
The Honorable Patricia D. Barksdale




                                               2
